DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-10 in the reply filed on September 13, 2022 is acknowledged. Because Applicant did not distinctly and specifically point out any supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 11-20 are withdrawn from consideration. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,137,556 in view of Flaschberger (US PG Pub. No. 2014/0287658). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims recite a product explicitly having or inherently including each feature of instant claims with the exception of not reciting the claimed first or second plurality of oxides, edge length, or specifically claimed shape. However, the patented claims are directed to a shaped, abrasive particle comprising a plurality of alumina particles (i.e. sintered particles from the precursor dispersion; i.e. "plurality of ceramic oxides").  Flaschberger additionally teaches to include less than 5 wt. % of ferric oxide, magnesium oxide, and/or yttrium oxide in shaped, alumina-containing abrasive particles in order to serve as nucleating agents, crystal growth limiters, or boundary phase modifiers (par. 215).  Flaschberger also teaches that such particles may have a polyhedral shape, such as a tetrahedron comprising four major faces each contacting the three other faces along one of six edges, which terminate at the four tips of the structure, and may have dimensions that include a length of 0.001 to 26 mm, a width of 0.001 to 26 mm, a thickness of 5 µm to 4 mm, a length-to-cross section aspect ratio of about 1:1 to 50:1, a shortest side-to-thickness aspect ratio of about 1:1 to 10:1, and a radius of curvature at a tip defined by the junction of at least two edges of less than 75 or even less than 25 µm (par. 57, 64-67, 120-122, 129, 174).   Flaschberger teaches that the abrasive particle grain size directly influences service life and that abrasive particles like the ones with the above-discussed features are useful in high-performance grinding applications, such as being used in/on a workpiece for grinding steels and other metals (par. 44, 527).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure the abrasive particles of the patented claims to have the additives, sizes, and shapes disclosed by Flaschberger in order to form a ceramic of the desired microstructure and properties and in order to make the claimed abrasive particles suitable for use in high-performance grinding applications, such as metal grinding, wherein the particles can be used for a desired, selected lifetime.  The dimensions that Flaschberger teaches correspond to structures/shapes having edge lengths that fall within, overlap, and/or render obvious the instantly claimed edge length range.  See MPEP 2144.05. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter the inventor or a joint inventor regards as the invention.
The meaning of Claim 1 is unclear for a number of reasons.  First, the meaning of "oxides" is unclear because the instant specification and claims appear to use the term to refer both to a type of chemical compound, e.g. the metal oxides recited in lines 3-9, and to a discrete particle or crystal, e.g. claim 9 recites "a length of individual ceramic oxides independently ranges from 0.05 µm to 1 µm".  For the sake of compact prosecution, an "oxide" is interpreted herein as referring to either a chemical compound or to a particle, grain, crystal, or other discrete body.  
Second, because it does not recite "at least one of" before "a first plurality of oxides, a second plurality of oxides, or a mixture thereof" in line 3, it is unclear if an abrasive particle can meet the claim if it includes only one of a first plurality of oxides, a second plurality oxides, or a mixture of the first and second pluralities, or if some other meaning is intended.  Taken in combination with the previous line, it is also unclear if the first pluralities of oxides are intended to refer to the "plurality of ceramic oxides" or to be present in addition to the recited "plurality of ceramic oxides".   For the sake of compact prosecution, this instance and any other instant that recites a list of items/elements/chemical compounds/etc. that includes "or" is interpreted herein as indicating that only one member from the list must be present to meet the claim limitation.  Additionally, the recited first and second pluralities of oxides are interpreted herein as being in addition to the recited "plurality of oxides".  

Claim 2 further renders the term "oxide" unclear because it recites "ceramic oxides" that may include various carbides, borides, and nitrides, which are not "ceramic oxides".  For the sake of compact prosecution, as discussed above, either a chemical compound or a particle, crystal, grain, or other discrete body is considered herein to meet the definition of "oxide" in terms of this claim.  Claim 2 also recites that the ceramics comprise a list of "oxides" followed by "or mixtures thereof".  As noted above, the claim is interpreted as only requiring a material to include a single member from the list in order to meet the claim. 

Claims 3-10 are rejected under 35 U.S.C. 112(b) because they depend from claim 1 and because, with the exception of claim 10, use the term "oxide", which is unclear for the reasons discussed above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwabel (US PG Pub. No. 2013/0040537), which is a US publication corresponding to WO 2011/139562. 
Regarding claims 1-6 and 10, Schwabel teaches formed ceramic abrasive particles comprising grains of aluminum oxide powder (i.e. "a plurality of ceramic oxides"), a "first plurality of oxides" including 1.2 wt. % Y2O3 and 4 wt. % La2O3, and a "second plurality of oxides" including 1 wt. % MgO 0.05 wt. % CoO, trace TiO2, and trace SiO2 (par. 118).  Some of the exemplified particles are formed in mold cavities with an edge length of 1 to 3 mm, have the shape of a regular equilateral tetrahedron (i.e. a shape including four faces each contacting three of the other faces and joined by six edges that terminate at four tips), have a length and width each of about 0.5 to 1 mm, and include tips defined by the junction of two edges with a radii of curvatures of about 17 to 42 µm (Table , SAP1, SAP3, SAP4).  As such, the instantly claimed abrasive particle shapes are anticipated by Schwabel.  As the particles are sintered, the aluminum oxide particles contained therein qualify both as a "heat treated aluminum oxide material" and as a "sintered aluminum oxide material".   The recited "first plurality of oxides", "second plurality of oxides", and "oxide of magnesium" contents are anticipated by Schawbel. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Schwabel, as applied above.
Regarding claims 7-9, the teachings of Schwabel might be considered to differ from that current invention in that a single abrasive particle including all the recited oxide composition containing iron and magnesium oxide, edge length, radius of curvature, and "individual ceramic oxides" of the recited size range is not explicitly exemplified.  However, Schwabel does teach that his abrasive particles may be made with a precursor composition that includes a precursor of iron oxide, which forms iron oxide upon sintering, that a nucleating agent, such as ferric oxide (i.e. Fe2O3) may be included in the precursor composition, and that his products may contain crushed abrasive particles including iron oxide and various forms of fused/sintered/heat-treated alumina that are a finer size grade than the ceramic shaped abrasive particles (par. 43, 85, 86). Schawbel further teaches that the shaped abrasive particles have a relatively small size of less than 5 mm or even less than 10 µm (par. 73).  Accordingly, it would have been obvious to one of ordinary skill in the art to configure Schwabel's shaped abrasive particles to include the exemplified components discussed in the rejections above (i.e. which include MgO) as well as Fe2O3, used as a nucleating agent, formed during sintering, or as added crushed abrasive particles, and one or more of the taught forms of aluminum oxide crushed abrasive particles (i.e. a "plurality of oxides") in a size smaller than 5 mm or even smaller than 10 µm because Schawbel explicitly teaches each component/feature to be appropriate for his product.  Additionally, as the crushed abrasive particles and/or alumina present in the examples discussed above are part of the formed abrasive particles, the alumina crushed particles are necessarily smaller than the formed particles and, therefore, have a size of smaller than 5 mm or even smaller than 10 µm.  As such, it further would have been obvious to utilize component oxides (including the aluminum oxide powder of the examples) of a smaller grain size than that of the formed particles, including smaller than the taught formed abrasive particle sizes, i.e. smaller than 10 µm, for this reason.  The instantly claimed "length of individual ceramic oxides" range is obvious in view of Schawbel.  See MPEP 2144.05. 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Flaschberger (US PG Pub. No.2014/0287658), which is the US publication corresponding to WO 2013/045251.  


Regarding claims 1-8 and 10, Flaschberger teaches formed ceramic abrasive particles comprising greater than 50 wt. % of aluminum oxide particles (i.e. "a plurality of ceramic oxides"), such as fused aluminum oxide particles (par. 52, 209, 214). The formed ceramic abrasive particles may include less than 5 wt. % of other components, such as oxides of a "first plurality" including Y2O3 and other rare earth metal oxides, and oxides of a "second plurality" including Fe2O3 and MgO (par. 214, 215).  The instantly claimed oxide compositional ranges are obvious in view of Flaschberger. See MPEP 2144.05. 
Flaschberger's formed abrasive particles may have a polyhedral shape, such as a tetrahedral shape comprising four major faces each contacting the three other faces along one of six edges, which terminate at the four tips of the structure (par. 120-122).  The formed abrasive particles may also have a length of 0.001 to 26 mm, a width of 0.001 to 26 mm, a thickness of 5 µm to 4 mm, a length-to-cross section aspect ratio of about 1:1 to 50:1, a shortest side-to-thickness aspect ratio of about 1:1 to 10:1, and a radius of curvature at a tip defined by the junction of at least two edges of less than 75 or even less than 25 µm (par. 57, 64-67, 129, 174).  The instantly claimed radius of curvature range is obvious in view of Flaschberger. The dimensions that Flaschberger teaches correspond to structures/shapes having edge lengths that fall within, overlap, and/or render obvious the instantly claimed edge length range.  See MPEP 2144.05.  

Regarding claim 9, although Flaschberger does not explicitly teach the "length of individual ceramic oxides" in his formed ceramic abrasive particles, he does teach that his formed ceramic abrasive particles are made by sintering together powder grains, i.e. a "plurality of ceramic oxides", that most preferably have an average sizes (i.e. the average of the "length of individual oxides") of less than about a micron (par. 209).  As such, it would have been obvious to one of ordinary skill in the art to use particles of ceramic oxides all having a length of less than a micron because Flaschberger teaches that such a size is both appropriate and most preferred for his product.  The instantly claimed "length of individual ceramic oxides" is obvious in view of Flaschberger.  See MPEP 2144.05.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA L RUMMEL whose telephone number is (571)272-6288. The examiner can normally be reached Monday-Thursday, 8:30 am -5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK RUTHKOSKY/Supervisory Patent Examiner
Art Unit 1785                                                                                                                                                                                                        
JULIA L. RUMMEL
Examiner
Art Unit 1784